        Case 3:14-cv-02324-WHA
         Case:                    Document
                15-15143, 09/28/2018,        115 Filed
                                      ID: 11028331,    10/05/18
                                                    DktEntry:     Page11of
                                                              53, Page   of11

                    UNITED STATES COURT OF APPEALS
                                                                    FILED
                           FOR THE NINTH CIRCUIT
                                                                    SEP 28 2018
                                                                   MOLLY C. DWYER, CLERK
                                                                    U.S. COURT OF APPEALS




 RICHARD DENT; et al.,                         No. 15-15143

               Plaintiffs - Appellants,
                                               D.C. No. 3:14-cv-02324-WHA
   v.                                          U.S. District Court for Northern
                                               California, San Francisco
 NATIONAL FOOTBALL LEAGUE, a
 New York unincorporated association,          MANDATE

               Defendant - Appellee.


        The judgment of this Court, entered September 06, 2018, takes effect this

date.

        This constitutes the formal mandate of this Court issued pursuant to Rule

41(a) of the Federal Rules of Appellate Procedure.

                                               FOR THE COURT:

                                               MOLLY C. DWYER
                                               CLERK OF COURT

                                               By: Jessica F. Flores Poblano
                                               Deputy Clerk
                                               Ninth Circuit Rule 27-7
